Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 6, after, “trailer”, delete [from], insert - - of - -
In claim 1, line 7, after “space”, delete [from], insert - - of - -
In claim 1, line 18, after, “outbound”, delete [trail from], insert - - trailer of - - 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose:
A method of performing cross-dock operations using a cross-dock management system, the method comprising:
receiving a plurality of inbound trailers and a plurality of outbound trailers at a cross-dock, the cross-dock comprises a plurality of separated spaces;

a plurality of pieces of cargo are arranged on the movable platform,
the movable platform and the plurality of separated spaces are assigned at least one unique identifier;
executing a plurality of ordered move instructions for moving the pieces of cargo using the at least one conveyance vehicle, the ordered move instructions are calculated in advance by an initial optimization server;
using a reader to read the unique identifiers during execution of the ordered move instructions; and
conveying the movable platform to an outbound trailer, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655